[Cite as Klosterman v. Ohio Veterans Home, 2011-Ohio-2891.]

                                     Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JOSEPH KLOSTERMAN, et al.

       Plaintiffs

       v.

OHIO VETERANS HOME

       Defendant

Case No. 2010-10246-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                        FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, Joseph Klosterman, a resident at defendant, Ohio Veterans
Home (OVH), filed this action contending that a wheelchair purchased for him was lost
while under the control of OVH staff during May 2010. Plaintiff, Rosemary Klosterman,
who has power of attorney for plaintiff, Joseph Klosterman, signed the complaint and
stated in the body of the complaint that she purchased the wheelchair that was
subsequently lost at OVH. Plaintiffs requested damages in the amount of $352.76, the
stated cost of a replacement wheelchair. The filing fee was paid by defendant.
        {¶ 2} 2)      Defendant filed an investigation report admitting responsibility for the
loss claimed, plus filing fee reimbursement.
                                     CONCLUSIONS OF LAW
        {¶ 3} 1)      Sufficient proof of liability on the part of defendant has been shown.
Bauman v. Ohio Veterans Home, Ct. of Cl. No. 2003-01016-AD, 2003-Ohio-2617;
Wertenberger v. Ohio Veterans Home Agency, Ct. of Cl. No. 2005-11027-AD, 2006-
Ohio-191.
        {¶ 4} 2)      Plaintiffs have suffered damages in the amount of $352.76, plus
$25.00 which constitutes costs pursuant to R.C. 2335.19.             See Bailey v. Ohio
Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d
990.

                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JOSEPH KLOSTERMAN, et al.

       Plaintiffs

       v.

OHIO VETERANS HOME

       Defendant

       Case No. 2010-10246-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiffs Joseph Klosterman and Rosemary Klosterman in the amount of $377.76,
which includes the filing fee. Court costs are assessed against defendant.




                                         DANIEL R. BORCHERT
                                         Deputy Clerk

Entry cc:
Joseph Klosterman              Gregory J. Kowalski, Chief Legal Counsel
Rosemary Klosterman            Ohio Veterans Homes
3416 S. Columbus               3416 Columbus Avenue
Sandusky, Ohio 44870           Sandusky, Ohio 44870

RDK/laa
2/22
Filed 3/17/11
Sent to S.C. reporter 6/9/11